Citation Nr: 0614953	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).

The veteran filed a claim to reopen a finally decided claim 
for entitlement to service connection for residuals of a left 
foot injury in January 2003.  After the RO denied his claim 
in April 2003, the veteran filed a notice of disagreement in 
May 2003.  The RO issued a statement of the case in February 
2004, and the veteran perfected his appeal in March 2004.  
Subsequent to the certification of this appeal in May 2004, 
the veteran's claim was reopened by the Board based on the 
submission of new and material evidence, and remanded to the 
RO for further development.  The RO granted the veteran's 
claim of entitlement to service connection for residuals of a 
left foot injury in a January 2006 rating decision.  The RO 
having fully resolved the veteran's claim in his favor, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to the issue of service 
connection for residuals of a left foot disorder.  See 38 
C.F.R. § 3.4 (2005). 


FINDING OF FACT

The evidence of record does not show that the veteran's back 
disorder is related to service.  

CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claims for entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2005).  
Prior to initial adjudication of the veteran's claims, a 
letter dated in August 2005 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in January 2006.  
38 C.F.R. § 3.159(c)(4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records show no evidence of a 
back injury or diagnosed back disorder in service.  On 
service separation in October 1973, the veteran reported 
mild, constant low back pain, but no objective clinical 
findings were noted.  Subsequent to service, the first 
evidence of a back disorder was in May 2003, when the veteran 
was diagnosed with chronic lower back pain, and x-rays showed 
mild degenerative disc disease of the lumbar spine.  A 
subsequent magnetic resonance imaging of the lumbar spine in 
December 2003 showed multilevel disc degeneration with disc 
bulging protrusions, and slight narrowing of the exit foramen 
at L3-4, but no significant central canal stenosis.  

The weight of the evidence of record does not show that the 
veteran's back disorder is related to service.  In January 
2005, the veteran's private physician noted that the 
veteran's moderate frequent lower back pain could be traced 
to compensation for ankle and knee injuries stemming from 
injuries sustained in December 1971 and January 1972.  
However, this opinion is flawed in two regards.  Initially, 
there is no evidence that the private physician's conclusion 
is based on anything other than the veteran's reported 
history of his back disorder; critically, there is no 
evidence that the physician examined the veteran's service 
medical records.  In addition, in stating that the veteran's 
back disorder is the result of compensating for ankle and 
knee injuries, the private physician is relating the 
veteran's back disorder to physical conditions for which 
service connection either was previously denied, or otherwise 
is not currently in effect.  As such, the private physician's 
conclusion fails to relate the veteran's back disorder to 
service.

Conversely, in January 2006, a VA examiner concluded that 
there was no connection between the veteran's lower back pain 
and his period of military service.  This opinion was based 
on the examiner's review of the claims file, including the 
service medical records which showed no objective notations 
of a low back injury in service, and the examiner's own 
clinical evaluation of the veteran.

Although x-ray evidence exists to confirm that the veteran 
has mild degenerative disc disease of the lumbar spine, the 
fact remains that there is no competent medical evidence of 
record linking the veteran's current back disorder to service 
or to any incident of service, despite his assertions that 
such a causal relationship exists.  This lack of cognizable 
evidence is particularly dispositive as the first medical 
evidence of record for treatment for symptomatology of this 
disorder is dated approximately 30 years after his period of 
service had ended.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  As there 
is no competent medical evidence which provides the required 
nexus between military service and the currently diagnosed 
degenerative disc disease, service connection for a back 
disorder is not warranted.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disorder is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


